Citation Nr: 1029958	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from December 1981 to January 
1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claim.  The case is now under the 
jurisdiction of the RO in Montgomery, Alabama.


FINDING OF FACT

Hypertension is not manifested as a result of the Veteran's 
period of active service,  and was not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 , 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at 
the time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in January 2007 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  With 
respect to the Dingess requirements, the Veteran was provided 
with the requisite notice in the letter dated in January 2007.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted which 
links the Veteran's hypertension to his period of active service.  
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that he 
has the disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The Veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, as 
in Wells, the record in its whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, does 
not contain competent evidence to suggest that he has 
hypertension that is related to his active service.  Under such 
circumstances, there is no duty to provide an examination or to 
obtain a medical opinion.  Id. 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.

Service connection for cardiovascular-renal disease, to include 
hypertension, may be established based upon a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
635 (26th ed. 1981).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A review of the Veteran's service treatment records reveals that 
there is no diagnosis of hypertension made during his period of 
active service.  The Veteran's enlistment report of medical 
examination dated in June 1981 shows that clinical evaluation of 
his heart and vascular system was normal.  His blood pressure was 
114/80.

A service Dental Health Questionnaire dated in December 1981 
shows that the Veteran indicated that he did not have high blood 
pressure.  This was acknowledged by both the Veteran and the 
treating dentist.

A chronological record of medical care dated in January 1982 
shows that the Veteran was said to have been examined during the 
preceding 90 days and was considered physically qualified for 
separation from active duty.  No defects were noted which would 
disqualify the Veteran from the performance of his duties or 
entitle him to disability benefits from the naval service.  This 
was acknowledged by the Veteran and witnessed by a medical 
administrative assistant.

Subsequent to service, private hospital treatment records from 
the University of South Alabama Hospital dated in December 2004 
show that the Veteran was treated for symptoms associated with 
hypertension.

In a Statement In Support Of  Claim (VA Form 21-4138) received in 
December 2006, the Veteran indicated that due to a stressful 
working condition as a seaman, he experienced many headaches and 
bouts of depression.  He added that shortly after discharge he 
was diagnosed with hypertension.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received 
in July 2008, the Veteran indicated that when he got out of 
service, he did not have health insurance and could not afford a 
doctor.  He added that he had symptoms of hypertension shortly 
after service. 

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the evidence 
has failed to demonstrate that the Veteran was ever diagnosed 
with hypertension during his period of active service. The 
Veteran's service treatment records are highly probative as to 
the Veteran's condition during his period of active service and 
at the time of his release from active service, as they were 
generated with the specific purpose of ascertaining the Veteran's 
then-physical condition, as opposed to his current assertion 
which may be proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The 
service treatment records are entirely negative for any symptoms 
associated with hypertension and weigh heavily against the claim. 
The weight of the service treatment records, including the 
January 1982 chronological record of medical care, is greater 
than subsequent evidence based on a history as provided by the 
Veteran.  There is also no evidence of the manifestation of high 
blood pressure to a compensable degree within one year following 
separation from service.

The first evidence of a diagnosis of hypertension following 
service is not until December 2004.  This is more than 22 years 
following the Veteran's separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Although the Veteran currently has a diagnosis of hypertension, 
there is no evidence of a chronic disability during his period of 
active service, continuity of symptomatology after such period of 
active service, or medical evidence associating a current 
diagnosis to service.  See Hickson, 12 Vet. App. at 253.

The Board has considered the assertions and arguments of the 
Veteran and his representative in support of his claim that he 
has hypertension that is manifested as a result of his period of 
active service.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
his hypertension since service, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence of 
hypertension) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
hypertension until several years after service, and no competent 
medical evidence linking the hypertension to the Veteran's 
service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion addressing a relationship between 
service and the current hypertension.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly competent 
to describe that which he experienced in service, any contentions 
by the Veteran that he has hypertension that is related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
hypertension.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See Gilbert, 
1 Vet. App. at 53.


ORDER

Service connection for hypertension is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


